Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Melvin Garner on August 11, 2022.
The application has been amended as follows: 

CLAIM 1 Line 24 after “clean up is only through the” deleted [[small]] and inserted --side--

CLAIM 13 Line 2 after “tube can be” deleted [[slide]] and inserted --slid--
CLAIM 13 Line 2 after “the sharp” deleted [[edge]] and inserted --distal end--
CLAIM 16 Line 3 after “positioned proximally of the” inserted --half--
CLAIM 19 Line 2 after “tube can be” deleted [[slide]] and inserted --slid--
CLAIM 19 Line 2 after “the sharp” deleted [[edge]] and inserted --distal end--
CLAIM 20 Line 23 after “clean up is only through the” deleted [[small]] and inserted --side--
CLAIM 24 Line 1 after “according to claim” deleted [[20]] and inserted --23--
CLAIM 25 Line 3 after “positioned proximally of the” inserted --half--
CLAIM 28 Line 1 after “according to claim” deleted [[25]] and inserted --27--
CLAIM 29 Line 1 after “according to claim” deleted [[25]] and inserted --27--
CLAIM 33 Line 2 after “tube can be” deleted [[slide]] and inserted --slid--
CLAIM 33 Line 2 after “the sharp” deleted [[edge]] and inserted --distal end--
Allowable Subject Matter
Claims 1-34 are allowed.
The following is an examiner’s statement of reasons for allowance:
	Regarding claim 1, the prior art fails to teach and/or disclose a work tip for a surgical handpiece comprising a solid knife, first fluid tube on one lateral surface of the knife, and a second tube on the other lateral surface of the knife, as claimed, particularly wherein the second fluid tube is slidably connected with the knife and has an opening on a surface facing the knife a smaller side hole, wherein during a phacoemulsification mode the knife is adapted to be vibrated independent of the first and second tubes, irrigation fluid passes through the opening and side hole of the second tube, and fluid is received through the first fluid tube, and wherein during an irrigation/aspiration (I/A) clean up mode the vibration of the knife is slowed or stopped, the second fluid tube is adapted to have aspiration fluid passed from its distal end through the side hole only with the knife positioned to block aspiration from entering through the opening, and the first tube is adapted to provide irrigation fluid. 
	Regarding claim 20, the prior art fails to teach and/or disclose a work tip for a surgical handpiece comprising a solid knife, first fluid tube on one lateral surface of the knife, and a second tube on the other lateral surface of the knife, as claimed, particularly wherein the second fluid tube has a plurality of openings at a distal end thereof on a side surface and has a side hole on the side surface more distal than the plurality of openings, wherein the side hole is smaller than the combination of the plurality of openings; and a valve structure at the plurality of openings that can block fluid from being drawn into the second fluid tube through the plurality of openings, wherein during a phacoemulsification mode the knife is adapted to be vibrated independent of the first and second tubes, irrigation fluid passes through the plurality of openings and side hole of the second tube, and fluid is received through the first fluid tube, and wherein during an irrigation/aspiration (I/A) clean up mode the valve structure is adapted to block the entry of fluid into the plurality of openings, the vibration of the knife is adapted to be reduced or stopped, the second fluid tube is adapted to have aspiration fluid passed from its distal end through the side hole only, and the first fluid tube is adapted to provide irrigation fluid to its distal end.
	Of the closest prior art, Baerveldt (US 2002/0111608) discloses a similar work tip (Fig 20) comprising a solid knife (2045) with concentrically arranged first fluid tube (2024) and a second fluid tube (2022), wherein the second fluid tube is slidably connected with the knife (Fig 20; para [0126-0130]).  Baerveldt teaches the knife is adapted to be vibrated independent of the first and second tubes and that the infusion and aspiration pathways can be reversed or interchanged (para [0129-0130]).  Kurwa (US 6,592,541) discloses a similar work tip (Figs 1, 3, 4a) comprising a knife (16) in which the knife is adapted to be vibrated in a phacoemulsification mode (col 5, ln 34-37), a first fluid tube defining an aspiration channel (formed by lumen 12), and a second fluid tube defining an irrigation channel (formed by lumen 15).  And Stegmann et al. (US 5,693,062) discloses a similar work tip (Figs 5-7) comprising a solid knife (blades 35’, 35”), a first fluid tube defining an aspiration channel (31; see arrows A) and a second fluid tube defining an irrigation channel (40” and side port 41).
	However, alone or in combination, the prior art fails to teach the first and second tubes are located on opposite lateral surfaces of the knife in combination with the second tube comprising an opening on a surface facing the knife in addition to a smaller side hole (claim 1) or comprising a plurality of openings at a distal end thereof on a side surface in combination with a side hole on the side surface more distal than the plurality of openings and a valve structure at the plurality of openings (claim 20).
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE MARIE RODJOM whose telephone number is (571)272-3201. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571-272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KATHERINE M RODJOM/Primary Examiner, Art Unit 3771